In an action to recover damages for breach of contract, the defendant appeals from a judgment of the Supreme Court, Nassau County (Phelan, J.), entered May 29, 2001, which, after a nonjury trial, is in favor of the plaintiff and against him in the principal sum of $200,000.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contention, the Supreme Court properly entered judgment in favor of the plaintiff. The plaintiff established that he suffered damages in the principal sum of $200,000.
The defendant’s remaining contentions are without merit. Smith, J.P., McGinity, Luciano and Crane, JJ., concur.